ACCEPTED
                                                                                             03-15-00078-CV
                                                                                                     4960128
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
April 20, 2015                                                                          4/20/2015 4:44:55 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                   NO. 03-15-00078-CV

                          IN THE COURT OF APPEALS
                      FOR THE THIRD DISTRICT OF TEXAS,
                              AT AUSTIN, TEXAS


                                CHRIS BELL,
                                  Appellant,
                                     v.
                     REPUBLICAN GOVERNORS ASSOCIATION
                                  Appellee

                                 From 261st District Court,
                                   Travis County, Texas


               UNOPPOSED FIRST MOTION TO EXTEND TIME TO
                         FILE APPELLEE'S BRIEF


   TO THE HONORABLE THIRD COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), Appellee Republican

   Governors Association files this Unopposed First Motion to Extend Time to File

   Appellee's Brief, and would respectfully show as follows:

          1.    Appellee's response brief is currently due on April27, 2015.

         2.     Counsel for Appellee requests a 14-day extension of time to file its

   brief, making the brief due on May 11, 2015. This is the first request for extension

   of time to file the response brief.
        3.    Counsel for Appellee relies on the following reasons, in addition to

the routine matters that counsel must attend to in daily practice, to explain the need

for the requested extension:

              1.     Counsel's litigation and appellate practice consists of two

        attorneys. Currently, one of said attorneys is out on maternity leave, which

        in-tum limits the amount of time available to counsel to draft its response

        brief and attend to the other matters for which it is responsible. Several of

        Counsel's other matters require immediate attention this week, further

        limiting the time available to Counsel to draft its response brief.

        4.    Therefore, Counsel for Appellee seeks this extension of time to be

able to prepare a cogent and succinct brief to aid this Court in its analysis of the

issues presented. This request is not sought for delay but so that justice may be

done.

        5.    The undersigned has conferred with opposing counsel, and he has

indicated that his client does not oppose this motion.

        6.    All facts recited in this motion are within the personal knowledge of

the counsel signing this motion, therefore no verification is necessary under Rule

of Appellate Procedure 10.2.
--------------------                                   -------------   --------------------




                                    PRAYER FOR RELIEF

              For the reasons set forth above, Appellee requests that this Court grant this

        Unopposed First Motion to Extend Time to File Appellee's Response Brief and

        extend the Deadline for Filing the Appellee's Response Brief to May 11, 2015.

                                              Respectfully submitted,



                                              Respectfully submitted,

                                              HANCESCARBOROUGH,LLP
                                              400 W. 15th Street, Suite 950
                                              Austin, Texas 78701
                                              Telephone: (512) 479-8888
                                              Facsimile: (512) 482-6891


                                                              carborough
                                                    State ar No. 17716000
                                                    V. Blayre Pefia
                                                    State Bar No. 24050372

                                       ATTORNEYS FOR DEFENDANT
                                       REPUBLICAN GOVENORS ASSOCIATION
                                    -------------------




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has
been forwarded to all counsel of record herein by facsimile on this the 20th day of
April, 20 15.


      VIA FACSIMILE
      Tom H. Watkins
      Rusch Blackwell
      111 Congress Avenue, Suite 1400
      Austin, Texas 78701-4093
      Telephone: (512) 703-5752
      Facsimile: (512) 479-1101

      Randall B. Wood
      RAY, WOOD&BONILLA
      2700 Bee Caves Road, Suite 200
      Austin, Texas 78746
      Telephone: (512) 328-8877
      Facsimile: (512) 328-1156